
	

114 SRES 139 ATS: Commemorating the 20th anniversary of the attack on the Alfred P. Murrah Federal Building.
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 139
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2015
			Mr. Inhofe (for himself and Mr. Lankford) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 20th anniversary of the attack on the Alfred P. Murrah Federal Building.
	
	
 Whereas on April 19, 1995, at 9:02 a.m. central daylight time, in Oklahoma City, Oklahoma, the United States was attacked in 1 of the worst terrorist attacks on United States soil, which killed 168 people and injured more than 850 others;
 Whereas this dishonorable act of domestic terrorism affected thousands of families and horrified millions of people across the State of Oklahoma and the United States;
 Whereas the people of Oklahoma and the United States responded to this tragedy through the remarkable efforts of local, State, and Federal law enforcement, firefighters, and emergency services, search and rescue teams from across the United States, public and private medical personnel, and thousands of volunteers from the community who saved lives, assisted the injured and wounded, comforted the bereaved, and provided meals and support to those who came to Oklahoma City to help the those endangered and affected by that terrorist act;
 Whereas the people of Oklahoma and the United States pledged themselves to build and maintain a permanent national memorial to remember those who were killed, those who survived, and those changed forever;
 Whereas that pledge was fulfilled by creating the Oklahoma City National Memorial, which draws hundreds of thousands of visitors from around the world every year to the site of that tragic event in United States history;
 Whereas the Oklahoma City National Memorial brings comfort, strength, peace, hope, and serenity to the many visitors who come to the memorial and the museum of the memorial each year to remember and to learn; and
 Whereas the 20th anniversary of the terrorist bombing of the Alfred P. Murrah Federal Building in Oklahoma City, Oklahoma, is on April 19, 2015: Now, therefore, be it
		
	
 That the Senate— (1)joins with the people of the United States in sending best wishes and prayers to the families, friends, and neighbors of the 168 people killed in the terrorist bombing of the Alfred P. Murrah Federal Building in Oklahoma City, Oklahoma;
 (2)sends the best wishes and thoughts of Congress to those injured in the bombing; (3)expresses the gratitude of Congress for the recovery of those injured;
 (4)thanks the thousands of first responders, rescue workers, medical personnel, and volunteers from the Oklahoma City community and across the United States who answered the call for help that April morning and in the days and weeks that followed;
 (5)resolves to work with the people of the United States to promote the goals and mission established by the Oklahoma City National Memorial on the 20th anniversary of that fateful day;
 (6)supports the resolve for the future, written on the wall of the memorial, We come here to remember those who were killed, those who survived, and those changed forever. May all who leave here know the impact of violence. May this memorial offer comfort, strength, peace, hope, and serenity.;
 (7)congratulates the people of Oklahoma City for making tremendous progress over the past 2 decades and demonstrating their steadfast commitment to the ability of hope to triumph over violence;
 (8)applauds the people of Oklahoma City as they continue to persevere and to stand as a beacon to the rest of the United States and the world attesting to the strength of goodness in overcoming evil wherever it arises in our midst; and
 (9)directs the Secretary of the Senate to transmit an enrolled copy of this resolution to the Memorial Foundation, as an expression of appreciation.
			
